Case 2:18-cv-07180-DG-AYS Document 27 Filed 01/28/21 Page 1 of 3 PageID #: 282


                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                      January 28, 2021

VIA ECF

Hon. Anne Y. Shields, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:    Geoghegan v. Robscot Realty, Inc., 18-cv-07180

Dear Judge Shields:

         I represent the Plaintiff in the above referenced case. Please accept this letter motion to
strike, or in the alternative, invalidate the Defendants’ Offer of Judgment dated August 18, 2020.

                                  PROCEDURAL HISTORY

       This case was commenced on December 17, 2018 (DE 1). On April 8, 2019 Adam C.
Weiss, Esq. filed a notice of appearance on behalf of all Defendants (DE 8). There was never an
agreement among counsel to accept service by email under FRCP 5.

       On August 18, 2020 counsel for the Defendants served, by email only, an offer of
judgment, a copy of which (along with the email) is annexed hereto Exhibit 1. On November 11,
2020, after Mr. Weiss sent an email enclosing discovery requests and noting that he did not plan
on serving hard copies unless specifically requested. In response, I sent an email to Mr. Weiss as
follows:

       I accept service of Defendant’s discovery demands via email. No hard copies are
       necessary. However, as you are aware, an “offer of judgment” “must be served on every
       party” pursuant to FRCP 5. Rule 5 does not permit service of an offer of judgment by
       electronic means unless the “person [so served] consented [] in writing” to electronic
       service. My office has not consented to service of an offer of judgment by electronic
       means.

       It has come to my attention that on August 18, 2020 you attempted to serve an offer of
       judgment via email only. To the extent that defendant intends on relying upon the offer of
       judgment to cut-off Plaintiff’s entitlement to attorney’s fees, I request that the offer be
       served in accordance with Rule 5.

       On the same day Mr. Weiss responded via email as follows:



                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
Case 2:18-cv-07180-DG-AYS Document 27 Filed 01/28/21 Page 2 of 3 PageID #: 283




       I understand your position and respectfully disagree. I guess we will litigate that later, if
       necessary.

A copy of this email chain is annexed hereto as Exhibit 2.

        Since November 11, 2020, the Defendants have taken the position that service by email
of the offer of judgment was valid, but the issue would be litigated in the future.

        The Court has the authority to strike or invalidate an offer of judgment. Because of
the significant effect of a Rule 68 offer on the landscape of a case, numerous courts have stricken
or invalidated offers of judgment early in litigation. Lafollette v. Liberty Mut. Fire Ins. Co., No.
2:14-CV-04147-NKL, 2015 U.S. Dist. LEXIS 2283, at *7 (W.D. Mo. Jan. 9, 2015) (granting
motion to strike offer of judgment); Prater v. Medicredit, Inc., 301 F.R.D. 398, No. 4:14CV159
NCC, 2014 WL 3973863, at *3 (E.D. Mo. Aug. 14, 2014) (granting plaintiff’s motion to strike);
March v. Medicredit, Inc., No. 4:13CV1210 TIA, 2013 U.S. Dist. LEXIS 171126, 2013 WL
6265070, at *3 (E.D. Mo. Dec. 4, 2013) (granting plaintiff’s motion to strike); Mertz v. Lindell
Bank & Tr. Co., No. 4:10CV2098 HEA, 2012 U.S. Dist. LEXIS 44835, 2012 WL 1080824, at *1
(E.D. Mo. Mar. 30, 2012) (striking offer of judgment); Johnson v. U.S. Bank Nat’l Ass’n, 276
F.R.D. 330, 336 (D. Minn. 2011) (striking offer of judgment); Hornicek v. Cardworks Servicing,
L.L.C., CIVIL ACTION NO. 10-CV-3631, 2011 U.S. Dist. LEXIS 42091, at *2 (E.D. Pa. Mar.
17, 2011) (striking offer of judgment); Boles v. Moss Codilis, L.L.P., Civil Action No. SA-10-
CV-1003-XR, 2011 U.S. Dist. LEXIS 104466, at *10-11 (W.D. Tex. Sept. 15, 2011) (striking
offer of judgment); Lamberson v. Fin. Crimes Servs., L.L.C., Civil No. 11-98 (RHK/JJG), 2011
U.S. Dist. LEXIS 56614, at *10-11 (D. Minn. Apr. 13, 2011) (observing that “[w]hether an offer
of judgment can be stricken, or simply declared ineffective, is the sort of technicality that
elevates form over substance.”); Smith v. NCO Fin. Sys., 257 F.R.D. 429, 434 (E.D. Pa. 2009)
(striking offer of judgment); Seaman v. Focus on Renewal - Sto-Rox Neighborhood Corp., Civil
Action No. 05-1014, 2007 U.S. Dist. LEXIS 4339, at *1 (W.D. Pa. Jan. 22, 2007) (granting
plaintiff’s motion to invalidate offer of judgment); Zeigenfuse v. Apex Asset Mgmt., L.L.C., 239
F.R.D. 400, 401 (E.D. Pa. 2006) (striking offer of judgment); McDowall v. Cogan, 216 F.R.D.
46, 52 (E.D.N.Y. 2003) (declaring offer of judgment of “no legal significance”).

       A motion to void or invalidate an offer of judgment is a non-dispositive motion
which is appropriate for resolution by a Magistrate Judge. Seaman v. Focus on Renewal,
Civil Action No. 05-1014, 2007 U.S. Dist. LEXIS 4339, at *1 n.1 (W.D. Pa. Jan. 22, 2007)(a
Magistrate “possesses the authority to rule on the Plaintiff's request [to invalidate the offer of
judgment] as a non-dispositive motion; Davis v. Gulf State Credit, 2000 U.S. Dist. LEXIS
22442, 2000 WL 33955880, *1 (D. Minn. Nov. 22, 2000) (motion to strike Rule 68 offer of
judgment was susceptible to resolution by magistrate as "[a] nondispositive pretrial matter[]");
Fair Hous. Advocates Assoc. v. Terrace Plaza Apts., 2006 U.S. Dist. LEXIS 55600, 2006 WL
2334851, *6-7 (S.D. Oh. Aug. 10, 2006) (implicitly recognizing same).

       Offers of Judgment must be served in compliance with Rule 5(b). In cases involving
FRCP 68 settlement offers, service of process must comply with FRCP 5(b). Magnuson v. Video
Yesteryear, 85 F.3d 1424, 96 (9th Cir. 1996); EEOC v. Am. Fed’n OF STATE, Cty. & Mun.
EMPLES., 94-CV-1022, 1996 U.S. Dist. LEXIS 17536, at *15 n.6 (N.D.N.Y. Nov. 12,
1996)(“Rule 68 expressly requires that an offer of judgment be served upon the plaintiff”).

                                  MOSER LAW FIRM, P.C.
                     5 East Main Street, Huntington, new York 11743
                             www.moseremploymentlaw.com
Case 2:18-cv-07180-DG-AYS Document 27 Filed 01/28/21 Page 3 of 3 PageID #: 284




        Service by email of an offer of judgment under Rule 68 is void. See Ortiz-Moss v.
N.Y. City DOT, 623 F. Supp. 2d 404, 70 (S.D.N.Y. 2008) (holding that consent to service by
electronic means must have been specifically agreed to in writing, under Fed. R. Civ. P.
5(b)(2)(E), and could not have been implied from past conduct, and without this written consent,
attempted email service under Rule 68 was void); Salley v. Bd. of Governors, Univ. of N.C., 136
F.R.D. 417, 419-20 (M.D.N.C. 1991)( “[T]he courts require strict and exacting compliance with
Rule 5(b) for service by mail.).

       As noted by the Second Circuit,

       Rule 5(b)(2)(E), [. . .] authorizes electronic service only where an adversary “consent[s]
       in writing.” [Plaintiff] argues that such consent can be implied here from the parties’
       “pattern and practice of communicating by e-mail [.]” The argument fails because the
       plain language of Rule 5 requires the recipient of electronic service to have “consented in
       writing,” which was not done here. Further, the advisory committee notes to the Rule
       explain that the requisite consent “must be express, and cannot be implied from conduct.”
       Fed. R. Civ. P. 5 advisory committee’s note to 2001 amendment.

Martin v. Deutsche Bank Secs. Inc., 676 F. App'x 27, 29 (2d Cir. 2017)

       Conclusion. Because the Offer of Judgment was never “served” under Rule 5, Plaintiff
requests that the offer be stricken, or in the alternative, be declared void.

                                                    Respectfully submitted,

                                                    /s Steven J. Moser
                                                    Steven J. Moser




                                 MOSER LAW FIRM, P.C.
                    5 East Main Street, Huntington, new York 11743
                            www.moseremploymentlaw.com
